DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-15 and claim 21-25 in the reply filed on 10/07/22 is acknowledged. By this election, claims 16-20 are withdrawn; claims 1-15 and claim 21-25 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundaram et al. (2013/0119555).
Regarding claims 1 and 21, Sundaram (see Fig. 2 labeled by the Examiner below) discloses a computing device, comprising: a semiconductor die 208 ([0047]); a printed circuit board (PCB) 102 (Fig. 1, [0045]); and a package substrate between the semiconductor die 208 and the PCB 102, wherein the package substrate includes: a via pad at least partially in a core layer (see Fig. 2 below); a first dielectric layer 218 having a first dielectric material above the via pad and the core layer, wherein the first dielectric layer 218 has a first through hole (not labeled) that is through the first dielectric layer 218 to reach the via pad (Figs. 2 and 24, [0077]); a second dielectric layer 214 having a second dielectric material at least partially filling the first through hole ([0049]), wherein the second dielectric layer 214 has a second through hole 210 that is through the second dielectric layer 214 to reach the via pad (Fig. 2 and [0047]); and a via 212 within the second through hole 210 of the second dielectric layer 214, surrounded by the second dielectric material 214, and in contact with the via pad (see Fig. 2 below, [0049]).  


    PNG
    media_image1.png
    499
    655
    media_image1.png
    Greyscale




Regarding claims 2-3 and 22, Sundaram (see Fig. 2) discloses wherein the first through hole 820 (Fig. 24) has a bottom opening that is smaller than a top opening; or the second through hole 210 has a bottom opening that is smaller than a top opening.  

Regarding claim 4, Sundaram (see Fig. 20) discloses wherein the first through hole or the second through hole has a rectangular cross section with a bottom opening substantially same as a top opening.  

Regarding claims 5 and 23, Sundaram (see Fig. 2) discloses wherein a portion of the second dielectric layer 214 is above the first dielectric layer 218.  

Regarding claim 6, Sundaram (see Fig. 2) discloses wherein the second dielectric layer 214 is coplanar with the first dielectric layer 218.  

Regarding claim 7, Sundaram (see Fig. 2) discloses wherein the via 210 includes a first via portion and a second via portion within the second dielectric layer 214, the first via portion is of a first shape, and the second via portion is of a second shape different from the first shape.  

Regarding claim 14, Sundaram (see Fig. 2) discloses wherein the core layer includes organic resin, inorganic filler, or a conductive material ([0058]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (2013/0119555) in view of Rorane et al. (2016/0086894).
Regarding claims 8-9, Sundaram discloses all the claimed limitations except for the first dielectric material includes a glass cloth material (GCM) impregnated within a dielectric material and the GCM has a coefficient of thermal expansion (CTE) in a range of about 8 to about 18.  
Rorane (Figs. 2B-2C) discloses wherein the first dielectric material 210 includes a glass- cloth material (GCM) impregnated within a dielectric material ([0022]) and the GCM has a coefficient of thermal expansion (CTE) in a range of about 10 ppm and 40 ppm (see [0023]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Sundaram by forming the first dielectric material includes a glass cloth material (GCM) impregnated within a dielectric material and the GCM has a coefficient of thermal expansion (CTE) in a range of about 8 to about 18 for the intended use as a matter of design choice, as taught by Rorane (see Fig. 2B [0022-0023]).

Regarding claim 15, Sundaram discloses all the claimed limitations except for the via pad has a width of about 50 µm to 150 µm, the via has a width of about 10 µm to about 100 µm, the first dielectric layer has a thickness of about 10 µm to 50 µm.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form the via pad has a width of about 50 µm to 150 µm, the via has a width of about 10 µm to about 100 µm, the first dielectric layer has a thickness of about 10 µm to 50 µm as claimed, because the dimensions can be varied for other implementations.

Regarding claim 25, as discussed the combination above, Rorane in para. [0045] discloses wherein the computing device includes a device selected from the group consisting of a mobile computing device, wherein the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device ([0040]).
Allowable Subject Matter
Claims 10-13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 10 and 24. Specifically, the prior art of record fails to disclose the first dielectric material includes a glass material, a resin material, and a filler material; and the second dielectric material includes the resin material.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814